Case: 12-30958       Document: 00512250202         Page: 1     Date Filed: 05/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 22, 2013

                                     No. 12-30958                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



US BANK NATIONAL ASSOCIATION, as Indentured Trustee on Behalf of
the Noteholders of Aegis Asset Backed Securities Trust 2005-3, Mortgage
Backed Notes,

                                                  Plaintiff-Appellee
v.

DONALD ANTHONY GAUDET, also known as Donald A. Gaudet, also
known as Donald Gaudet,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1204


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Appellant Donald Gaudet seeks to annul an in rem foreclosure proceeding
that was prosecuted by Appellee U.S. Bank National Association pursuant to an
executory proceeding under Louisiana law. The proceeding resulted in a judicial
sale of immovable property mortgaged to U.S. Bank by Mr. Gaudet. Mr. Gaudet


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30958     Document: 00512250202     Page: 2   Date Filed: 05/22/2013



                                  No. 12-30958

also seeks an award of damages and attorney’s fees for the alleged wrongful
seizure and sale of that property. The district court granted U.S. Bank’s motion
to dismiss under Rule 12(b)(6). We review a district court’s 12(b)(6) dismissal de
novo. Wampler v. Sw. Bell Tel. Co., 597 F.3d 741, 744 (5th Cir. 2010). We affirm
for the reasons given in the district court’s well-reasoned opinion. In addition
to those reasons, we note that we are not permitted to entertain Mr. Gaudet’s
requests for us to ignore existing Louisiana civil and case law.
      AFFIRMED.




                                        2